Citation Nr: 0532258	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  95-28 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease (DDD) of the cervical spine, with disc bulging at C2-
C3, C3-C4, C4-C5 and C5-C6 (formerly characterized as a 
cervical spine disability), currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel

INTRODUCTION

The veteran served on active duty from August 1961 to 
December 1964.

The case comes before the Board of Veterans' Appeals (Board) 
from a March 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted the current rating of 30 percent for the 
service-connected cervical spine disability.

The veteran perfected his appeal of the March 1993 rating 
decision, and the case was remanded to the RO for additional 
development in September 1996 and April 2000.  Subsequently, 
in January 2005, the Board denied the veteran's claim.  
However, per an April 2005 Board letter to the veteran, the 
Board granted the veteran's motion to vacate the January 2005 
Board decision, as prior to the issuance of this decision the 
veteran had requested a video conference hearing before the 
Board.  As such, the January 2005 Board decision has been 
vacated and the veteran's case is once again before the Board 
for de novo adjudication.

The veteran presented testimony at hearings held at the RO 
before hearing officers in January 1994 and June 1999, and 
via video conference at the RO before the undersigned Acting 
Veterans Law Judge, in July 2005.  Copies of the hearing 
transcripts issued following the hearings are of record.


FINDINGS OF FACT

1.  VA has fulfilled its notice and assistance duties to the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  Throughout the course of this appeal, the veteran's 
service-connected DDD of the cervical spine, with disc 
bulging at C2-C3, C3-C4, C4-C5 and C5-C6, has not been 
manifested by unfavorable ankylosis; severe, recurrent 
attacks, with intermittent relief; a pronounced 
intervertebral disc syndrome; incapacitating episodes having 
a total duration of at least four weeks; or neurologic 
deficits.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for DDD of 
the cervical spine, with disc bulging at C2-C3, C3-C4, C4-C5 
and C5-C6 (formerly characterized as a cervical spine 
disability), have not been met.  38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5287, 5290, 5293 (2003); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5237, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's re-defined duties to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Additionally, VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the Board 
finds that VA has complied with the VCAA, as well as the 
implementing regulations, in reference to the issue addressed 
on appeal.

In regards to VA's duty to notify, the record shows that the 
veteran has been informed of the evidence needed to show his 
entitlement to an increased rating via a January 2004 RO 
letter, the March 1993 rating decision and subsequent rating 
decisions, the June 1993 statement of the case (SOC), the 
multiple supplemental statements of the case (SSOCs) issued 
from 1994 to the present, and the September 1996 and April 
2000 Board remands.  In addition, the January 2004 RO letter 
and April 16, 2004, SSOC provided the veteran with specific 
information relevant to the VCAA, to include notification of 
the fourth element.  Thus, no further notices are required.  
See Quartuccio, supra.

As indicated above, the Court has recently held that VCAA 
notice should be given before an initial decision is issued 
on a claim by an AOJ.  The Court has also held, however, that 
delayed notice is generally not prejudicial to a claimant.  
Mayfield v. Nicholson.  There has been no allegation, nor 
showing, of prejudice in this case.  Thus, to the extent that 
any notice in this case may have been inadequate with regard 
to timing, the veteran's evident actual knowledge of what was 
needed to substantiate his claim prior to final adjudication 
by VA provided "a meaningful opportunity to participate in 
the adjudication process."  See Short Bear v. Nicholson, No. 
03-2145 (U.S. Vet. App. Aug. 31, 2005), citing Mayfield, 
at 121.

In regards to VA's duty to assist, the record shows that VA 
has obtained all identified and available evidence, including 
all relevant treatment records, and has had the veteran 
examined several times.  There is no suggestion on the 
current record that there remains evidence that is pertinent 
to the issue on appeal that has yet to be secured.

The Board acknowledges the veteran's claim, at his July 2005 
video hearing before the undersigned, to the effect that his 
more recent (January 2004) VA medical examination was 
inadequate.  After a careful review of the report of that 
medical examination, the Board is of the opinion that that 
report does not suggest that the examination was inadequate.  
It is the Board's opinion that the medical data obtained in 
this case, which includes medical examination reports dating 
as far back as February 1993, is sufficient for rating 
purposes.  Accordingly, the Board sees no need to order a re-
examination.
 
Accordingly, the Board finds that VA has complied with the 
VCAA's notification and assistance requirements and has 
obtained and developed all the evidence necessary for an 
equitable disposition of the matter on appeal.  The appeal is 
thus ready to be considered on the merits.

I.  Applicable Law

By means of a June 1969 rating decision, the RO granted 
service connection for cervical strain, and assigned a 10 
percent rating, under Diagnostic Code 5290, effective January 
1969.  Subsequently, in a March 1993 rating decision, the RO 
granted the current rating of 30 percent, effective January 
1993.  Since an April 2004 rating decision, the veteran's 
disability has been characterized as DDD of the cervical 
spine, with disc bulging at C2-C3, C3-C4, C4-C5 and C5-C6.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his  
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Schedule).  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Moreover, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying the schedular criteria, consider 
granting a higher rating in cases in which additional 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome (IDS).  67 Fed. Reg. 54,345-
54,349 (Aug. 22, 2002).  Effective September 26, 2003, VA 
revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003); 69 Fed. Reg. 32449-32450 (June 10, 2004).  At that 
time, VA also reiterated the changes to Diagnostic Code 5293 
(now reclassified as Diagnostic Code 5243) for IDS.

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
VA's General Counsel has held that if the revised version of 
the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can 
be no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000).

The old criteria for evaluating IDS, as effective prior to 
September 23, 2002, under Diagnostic Code 5293, assigned a 
noncompensable evaluation for postoperative, cured IDS.  Upon 
a showing of mild symptoms, a 10 percent evaluation was 
warranted, while a 20 percent evaluation was assigned for 
moderate, recurring attacks.  A 40 percent rating was 
contemplated for severe, recurrent attacks, with intermittent 
relief.  In addition, a 60 percent evaluation, the highest 
rating available for IDS under Diagnostic Code 5293, was 
assigned for pronounced disability with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

The old criteria in effect prior to September 26, 2003, under 
Diagnostic Code 5287, assigned a 30 percent rating for 
favorable ankylosis of the cervical spine, and a 40 percent 
rating for unfavorable ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (2003).

"Ankylosis" is defined as "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524, 528 (1999) (citing 
Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 
86).

In addition, the Board notes that, as 30 percent was the 
maximum rating assignable prior to September 26, 2003, under 
Diagnostic Code 5290 for limitation of motion of the cervical 
spine, a higher disability rating cannot be assigned to the 
veteran's disability under the old criteria for evaluating 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2003).

The new criteria for evaluating IDS under Diagnostic Code 
5293, effective September 23, 2002, assign a 40 percent 
rating for IDS with incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months, and a maximum rating of 60 percent 
for IDS with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  This 
diagnostic code, which has been re-numbered since September 
26, 2003, as Diagnostic Code 5243, but remains essentially 
the same, also states that IDS is to be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IDS that are 
presently constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note 1 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note 1 (2005).  Any associated 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be evaluated separately 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note 1 (2005).

As of September 26, 2003, the new criteria for evaluating 
cervical strain, under Diagnostic Code 5237, provides for a 
40 percent rating for unfavorable ankylosis of the entire 
cervical spine and a total (100 percent) rating for 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2005).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion are the maximum that can be used for 
calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, Note 2 (2005).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in above.  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note 3 (2005).  

Each range of motion measurement should be rounded to the 
nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, Note 4 (2005).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, Note 5 (2005).

II.  Evidence

The record shows that the veteran filed his claim for an 
increased rating for his cervical spine disability in January 
1993.  The RO had him examined by VA shortly thereafter, in 
February 1993.  The report of that examination reveals 
complaints of severe neck pain, inability to turn his head, 
and numbness in the right arm, with headaches.  The veteran 
also reported neck stiffness with pain on motion, as well as 
a cracking and popping sensation when he turned his neck.  
Physical examination revealed a diminished range of motion of 
the cervical spine, with painful range of motion in all 
directions.  There was diminished pin and light touch 
sensation in the right hand over the lateral aspects of the 
right arm, as well as in the fourth and fifth fingers, as 
well as diminished grip strength in the right hand.  There 
was no bony deformity, discoloration, or edema, nor 
crepitance.  The veteran had no postural abnormalities or 
fixed deformity and the musculature of his back was described 
as normal.  Ranges of motion of the cervical spine were as 
follows: forward flexion to 15 degrees; backward extension to 
15 degrees; left lateral flexion to 25 degrees; right lateral 
flexion to 30 degrees; and left and right rotation to 40 
degrees each.  The impression was chronic cervical spine 
pain, with diminished range of motion, radiographic evidence 
suggesting possible HNP at C4-5 and C5-6, and neurologic 
evidence suggestive of a C5-6 radiculopathy on the right 
side.

June 1993 notations from the Ohio Bureau of Workers' 
Compensation indicate that the veteran was being 
rehabilitated following a lumbar disc displacement injury on 
August 23, 1991, while employed with Holloway Construction 
Company as a  heavy truck driver.  The veteran was last 
employed in October 1991, and he had been unable to return to 
work due to ongoing reports of pain and discomfort associated 
with multiple back injuries (per Workers' Compensation claims 
in West Virginia and Ohio) involving both the cervical and 
lumbar disabilities.

In a statement dated in August 1993, Dr. C.L.M., a private 
neurologist, reported that the veteran had been seen for a 
follow up.  Cervical traction and therapy had not given him 
much relief.  He had increasingly severe pain in both his 
neck and his lower back.  The possibility of surgical fusion 
of the neck was discussed.  He could not operate heavy 
equipment on a construction site due to pain in his lower 
back and his neck.  Fixing his neck would not make his lower 
back pain go away.

In a subsequent letter dated in November 1993, Dr. C.L.M. 
noted that he had seen the veteran three times from May 1993 
to October 1993.  The veteran had abnormal sensation in both 
hands, with increasing problems with the first three digits 
of his right hand and some mild spasm in his neck, but there 
was no obvious weakness in his upper or lower extremities.  
The veteran had severe cervical strain with two herniated 
cervical disks.  It was not felt that the veteran would 
benefit from surgery and the veteran was instructed in the 
use of a home traction device.  Dr. C.L.M. noted that, over 
time, the disks would either calcify and become an 
osteophytic problem, or develop into a further protrusion 
necessitating surgical treatment.

In a statement dated in January 1994, Dr. G.E.B., the 
veteran's private physician, noted that the veteran had 
severe neck pain daily, which was totally disabling.  He had 
degenerative arthritis in the cervical and lumbar spine.  As 
time went on, the veteran's mobility would become more 
limited.  The veteran was not currently gainfully employable 
and might not improve and be able to return to work.

At his January 1994 RO hearing, the veteran stated that he 
was taking Ibuprofen and Percocet for pain.  He reported pain 
up both sides of the back of his head to the top, and said 
that his shoulder also ached and that his arms and hands 
would go numb.  Turning his head quickly caused pain that 
shoot up his head.  He also reported a constant clicking or 
popping noise when he turned his head and stated that he used 
a home traction device several times a day and that he had 
quit working in 1991 after injuring his back in a gas line 
explosion.

On VA peripheral nerves and spine examinations in February 
1994, the veteran reported neck stiffness with pain on 
motion, as well as a cracking and popping sensation when he 
turned his neck.  He also reported right arm numbness, with 
tingling of the right arm and hand and diminished sensation 
involving both hands, but especially his right hand.  On 
examination, the veteran had decreased range of motion as 
follows: forward flexion to 15 degrees; backward extension to 
15 degrees; left and right lateral flexion to 25 degrees; and 
left and right rotation to 40 degrees.  There was objective 
evidence of pain on motion, and diminished pin and light 
touch sensation in a glove-like distribution involving both 
hands, with marked diminished pin and light touch sensation 
over the right thumb, index, and long fingers.  Radiographic 
evidence showed that the veteran's cervical spine was tilted 
to the left, secondary to muscle spasm.  The impression was 
chronic cervical strain, with MRI scan revealing herniated 
discs at C4-5 and C5-6 causing the loss of sensation in both 
hands, but it was felt that surgical intervention was not 
required.

In September 1994, the veteran was awarded disability 
benefits from the Social Security Administration (SSA), on 
account of his neck and low back problems.  In this respect, 
a September 1994 report from Dr. G.E.B. reveals that the 
veteran continued to have mild central disk protrusion at the 
C4-6 levels, essentially unchanged since a prior study in 
December 1992.

Treatment records from Dr. C.L.M., dated in October 1994, 
show that the veteran sought help with his compensation 
claim.  It was noted that he had not received any treatment 
since October 1993, but that he continued to have 
difficulties with neck and back pain.  The veteran complained 
of some increased atrophy and a change in the muscular 
appearance in the right forearm muscle.  It was noted that it 
appeared as though he had a muscle tear; however, he did not 
report any burning or stabbing pain in that area.  Dr. C.L.M. 
opined that the veteran's complaints appeared to be more like 
a muscle pull, as there was a knot there, rather than any 
real atrophy that one would expect from a cervical disk 
causing root problems.  As the veteran had a normal MRI scan 
in 1985, Dr. C.L.M. opined that the veteran's herniated disks 
were most likely caused from the gas line explosion in 1989.  
Dr. C.L.M. concluded by opining that, while the veteran had a 
preexisting neck problem, his disc problems were most likely 
due to an intervening event between 1985 and 1991.

At his February 1995 RO hearing, the veteran reported 
constant pain which radiated from his neck into the top of 
his shoulders and down into his arms.  As a result, he had 
weakness in his hands.  He also reported frequent spasms in 
his neck, with associated weakness and numbness in his arms 
and hands.  He reported headaches and a stiff neck, and said 
that he had difficulty sleeping due to pain and that he 
continued to use his home traction device daily.

On VA medical examination in February 1995, the veteran 
complained of neck stiffness, with pain on motion, as well as 
a cracking and popping sensation when he turned his neck.  He 
related that, with continued use of his right arm, he got 
numbness and tingling in his right arm and hand.  On 
examination, the neck and cervical spine showed diminished 
range of motion, with forward flexion to 20 degrees; backward 
extension to 20 degrees; left and right lateral flexion to 20 
degrees; and left and right lateral rotation to 40 degrees.  
Neurologic examination was essentially within normal limits.  
The examiner noted that there was no tumor, malignancy, 
lesion, or impairment, that the veteran was not incontinent, 
and that there was no current evidence of radiculopathy.  The 
impression was chronic cervical spine strain, with MRI 
revealing diffuse annular disc bulging of C2-3, C3-4, and C4-
5 without significant neural compromise or spinal stenosis.  
When compared to his prior VA examination, the intervertebral 
disc herniation at C5-6 was noted to have decreased in size.

On VA spine examination in January 1997, the veteran reported 
headaches of a severe nature, which were sometimes associated 
with increasing discomfort.  He reported that his arms and 
hands would go numb and would tingle.  His pain was sharp in 
nature and was present all of the time.  He took Motrin and 
Percocet for his pain.  The examiner noted that the veteran 
had had increasing symptoms of neck and back problems 
following a natural gas explosion in 1991.  Examination 
revealed no postural abnormalities or fixed deformities.  The 
musculature of the veteran's back was tender, but without 
spasm.  Range of motion showed forward flexion to 20 degrees; 
backward extension to 5 degrees; left and right lateral 
flexion to 10 degrees; and left and right rotation to 15 
degrees.  He complained of pain at the extremes of recorded 
range of motion.  Axial compression increased his pain, but 
distraction did not.  His upper extremities reflexes were 
normal and there was no evidence of any decreased strength in 
the upper extremities.  However, the veteran was noted to 
have decreased sensation in the hand involving the thumb, 
index finger, and ring finger.  Radiographs revealed evidence 
of degenerative joint disease with foraminal narrowing at the 
C3-4 level bilaterally.  The impression was chronic cervical 
sprain/strain with history of cervical disc at the C4-5 and 
C5-6 levels.  The examiner noted that it was not possible to 
determine whether a flare up of his service-connected 
cervical disability would result in decreased range of motion 
due to pain, or from the flare up, insofar as his motion was 
considerably restricted at the present time.  It would be 
very difficulty to expect any additional changes.  Likewise, 
the examiner noted that it would be hard to assess the impact 
of flare-ups on the veteran's functional ability, as every 
movement of his head and neck caused difficulty at the 
present time.  The examiner opined that there was no evidence 
of weakened movement or excess fatigability or incoordination 
associated with the veteran's cervical spine disability.

On VA neurological examination, also in January 1997, it was 
noted that the veteran's post-service occupational history 
included work at a steel mill, work in security, and work as 
a policeman.  He eventually went into construction.  He 
reported that his neck pain had progressed over the years.  
It was noted that his neck had limited motion due to guarding 
against pain.  He was able to forward flex and backward 
extend to 15 degrees.  His left and right lateral flexion was 
to 25 degrees and his left and right rotation was to 40 
degrees.  Cranial nerves were intact to formal testing.  No 
specific weakness was noted and the veteran was noted to have 
normal strength during flexion and extension of the neck.  
His bilateral grip strength was decreased mildly.  Reflexes 
were 2+ and symmetrical.  He had normal sensation to 
vibration, light touch, and pin prick at all levels, 
including sensation in the hands.  No clear nerve root 
territory or nerve territory appeared to be affected on 
examination.  The diagnosis was chronic neck pain secondary 
to degenerative disease of the cervical spine.  No definite 
evidence was seen on examination or an MRI scan to support 
compromise of the spinal cord or nerve roots, and it was 
opined that repeated use of the neck muscles over time would 
likely lead to increased pain and increased muscle spasm, 
with further reduction in range of motion due to increased 
pain.  The veteran did not exhibit weakened movement, excess 
fatigability, or incoordination.  However, he did guard 
against moving the neck and turning the head in all 
directions.  The examiner could not estimate how much loss of 
motion would result from continued use.

In a July 1997 statement, Dr. C.L.M. noted that the veteran 
was last seen in August 1995.  At that time, he demonstrated 
improvement in the bulging of his disc and had no significant 
changes.  He had no compression of his spinal cord, CSF 
space, or significant disc degenerative changes in his neck.  
Dr. C.L.M. noted that he found no significant neurologic 
findings on examination.

On VA general medical examination in August 1998, it was 
noted that the veteran had been disabled since 1991 due to 
low back pain, having previously worked as a heavy equipment 
operator.  Examination of the cervical spine revealed no bony 
tenderness, deformity, discoloration, or soft tissue 
swelling.  The veteran was able to flex and backward extend 
to five degrees each; rotate to the left and right to 20 
degrees each; and laterally flex to the left and right to 20 
degrees each, without pain.  The examiner noted evidence of a 
right biceps tendon rupture that was chronic, with retraction 
of the biceps proximally.  Motor strength in the right upper 
extremity was approximately four out of five, while motor 
strength in the left upper extremity was five out of five.  
Neurologic examination revealed diminished pin and light 
touch sensation over the right long and ring fingers.  
Radiographs of the cervical spine were unremarkable.  An 
impression of chronic neck pain secondary to discogenic 
cervical spine disease involving C4-5 and C5-6, by history, 
was given, and the examiner felt that the examination was 
indicative of a mild right C5 radiculopathy.  A 
contemporaneous x-ray examination revealed normal alignment 
of the cervical spine, with no acute bony injury, well-
maintained and equal disc spaces, and normal soft tissues.  
The impression was negative limited cervical spine series.

In a subsequent November 1998 addendum, the VA examiner noted 
that veteran had increased pain with increased movement and 
had increased fatigue with walking, lifting, and normal 
activities such as sitting, driving, and ambulation.  It was 
further noted that the veteran was incapable of climbing, 
stooping, crouching, kneeling, or crawling to avoid moving 
machinery and avoid vibratory situations.  It was opined that 
the veteran was having ongoing chronic neck pain secondary to 
discogenic cervical spine disease.  This discogenic cervical 
spine pain was likely to prevent the veteran from gainful 
employment due to his ongoing symptomatology and inability to 
engage in heavy lifting, crouching, stooping, or kneeling.

In August 1998, the veteran underwent electromyography (EMG) 
and nerve conduction studies.  The EMG study of the right 
shoulder, arm, and hand was normal.  Similarly, EMG study of 
the cervical paraspinal muscles were normal.  The nerve 
conduction study of the right median nerve revealed a normal 
motor distal latency and mild prolongation of the sensory 
distal latency.  Transcarpal stimulation of the right median 
nerve across the carpal canal was also mildly prolonged.  
Right ulnar studies were normal.  Impression was 
electrodiagnostic findings indicative of a mild right carpal 
tunnel syndrome, and it was noted that there was no evidence 
of cervical radiculopathy, brachial plexopathy, or peripheral 
neuropathy.

At his June 1999 RO hearing, the veteran stated that he was 
taking pain pills for his neck and that he continued to use a 
neck traction unit, a TENS unit, and cold packs.  He took 
Percocet four times a day, with no side effects.  He reported 
no pain-free days, with some days being better than others, 
and said that his neck pain continued to give him headaches 
and shoulder pain.  He reported pain radiating down his arms 
into his fingers and said that his right arm and hand were 
constantly numb.

On VA neurological examination in September 2000, the 
examiner, who pointed out that he had reviewed the claims 
folder in conjunction with the examination, noted that nerve 
conduction studies performed in 1998 revealed no evidence of 
radiculopathy in the upper extremities, with only mild carpal 
tunnel syndrome noted.  The veteran had had two prior MRIs 
that showed mild degenerative changes, with mild bulging of 
two cervical discs that slightly displaced the thecal sac, 
but did not impinge upon the cord.  There was no foraminal 
narrowing.  The veteran reported constant neck pain that 
radiated from his neck to his shoulders and into his head 
causing a constant low-grade headache.  There was no nausea 
or vomiting associated with the headache; however, he 
occasionally had retro-orbital pain.  He reported that he had 
no current numbness in his arms and said that, when he was 
unable to get his medication for a while, he experienced a 
flare up in his neck pain.  He also stated that, when the 
pain was very severe, the left part of his face would swell 
up.  

Objective examination in September 2000 revealed a middle-
aged man who held his neck very stiffly and slightly tilted 
to the right.  He could only rotate his neck five degrees 
before stopping with complaints of pain.  Likewise, he could 
not flex or extend his neck more than 10 degrees without 
pain.  He could rotate the head approximately 15 degrees in 
either direction, with complaints of severe pain.  There were 
palpable cervical spasm and point tenderness that reproduced 
the complaints of pain.  Cranial nerve examination was 
unremarkable.  Motor examination revealed some give way 
weakness to pain in the upper extremities and poor effort; 
however, there was no focal weakness appreciated.  Cervical 
MRI studies dated in August 2000 were reviewed.  These showed 
that C2-3 was recessed by spurring.  There was a mild 
paracentral C4-5 distribution not causing any significant 
central lateral recess stenosis.  No other herniation was 
demonstrated.  There was a straightening of the normal 
lordosis suggesting some spasm.  The spinal cord showed 
normal signal intensity and there was no tonsillar 
herniation.  The impression was mild right paracentral C4-5 
disc protrusion, and the diagnosis was chronic neck pain with 
evidence of paracervical muscle spasm.  The examiner noted 
that there was no evidence of radiculopathy or significant 
myelopathy referable to the neck.  The examiner opined that 
the veteran could not perform physical labor which entailed 
lifting more than five to ten pounds, but that he was not 
disabled from other work-related activities.

On VA joints examination in September 2000, the veteran 
refused to flex or extend his neck more than 10 degrees 
without having severe pain and limitation.  He would not 
allow the examiner to further flex or extend his neck 
secondary to pain.  He would only allow rotation of his neck 
to approximately seven degrees before stopping and 
complaining of pain.  He would not do ear to neck examination 
or side bending of the neck, reportedly secondary to pain.  
He essentially held his head and neck very still and stated 
that any motion of it caused severe pain radiating up over 
the top of his head, into his eyes, down his neck, and into 
his shoulder area.  Motor examination was essentially five 
out of five, bilaterally, in the biceps, triceps, wrist 
flexors, wrists extensors, and interosseous muscles.  The 
veteran appeared to have an old healed biceps rupture.  X-
rays showed only mild osteophyte formation with diffusely 
minimal DDD throughout the cervical and lumbar spines, with 
no gross appearance of current canal narrowing.  There was no 
evidence of subluxation of any of the bones of the spine.  
The examiner noted that the August 2000 MRI revealed some 
mild encroachment on the left C2-3 recess by some small 
spurring and that there was also a mild paracentral C5 disk 
protrusion on the right side, but that there was no evidence 
of herniation or cord compression throughout the MRI.

The September 2000 VA joints examination report also shows 
that the examiner opined that the veteran had severe chronic 
neck pain within his paracervical spinal muscles.  The 
examiner saw, however, no evidence of radiculopathy or 
myelopathy in either of the upper or lower extremities.  It 
was opined that the veteran should be able to perform light 
duties that required essentially no lifting and no prolonged 
standing or sitting.  He was also precluded from any type of 
work that involved movement of the cervical spine.  The 
examiner further opined that he could not think of any job 
that would not interfere with his service-connected right 
knee and cervical spine disabilities.

In a September 2000 statement, Dr. G.E.B. reported that the 
veteran had not been gainfully employed since a 1991 
occupational accident wherein he injured his back and neck in 
a gas explosion.  His overall pain, discomfort, and muscular 
limitation had become a chronic disability, with resultant 
numbness in his neck, arms, and low back.  He also had 
headaches and difficulty moving in general.  It was noted 
that his overall status had become worse and that his "only 
recourse [was] to continue on analgesics and physical 
therapy."

VA outpatient treatment records from May 2002 through April 
2003 show that the veteran complained of various conditions, 
including pain in his neck, low back, and right knee.  

On VA "Pain Service" consultation in October 2002, the 
veteran again reported neck and bilateral shoulder pain, 
which was described as constant dull aches with an intensity 
of five on a scale of one to ten.  He also reported 
intermittent shooting pains when turning his head to the left 
side, which was worse when extending his neck and with 
weather changes.  He also reported "pin and needles" pain 
in his hands, worse on the right, but the VA physician again 
pointed out that a nerve conduction study done in 1998 had 
revealed no evidence of radiculopathy in the upper 
extremities and only mild carpal tunnel syndrome on the left.

Physical examination at the time of the October 2002 
consultation revealed that the veteran's upper extremities 
had 5+ strength against resistance.  The cervical spine had 
limited range of lateral rotation to 45 degrees on the left 
and 60 degrees on the right, due to pain.  The veteran also 
reported pain with hyperextension of the spine.  There was 
tenderness on palpation of the lower cervical spine and 
bilateral trapezius.  The impressions were mechanical neck 
pain with cervical DDD, neuropathic hand pain, and cervical 
spinal stenosis, C3-4 and C4-5.  The examiner noted that the 
veteran had been prescribed a significant amount of opioids 
from 1995 through 1999, and that the amount that he had 
received greatly exceeded the amount that had been 
prescribed.  There was a question about possible excessive 
use of the opioids, but the veteran denied that he had lost 
prescriptions, allowed others to access his prescriptions, or 
sold his prescriptions.

A November 2002 addendum to the October 2002 Pain Services 
notations indicates that a review of information from a 
private pharmacy showed that the veteran had also received 
prescriptions of Percocet from the private pharmacy when he 
was receiving the same medication from VA.  The examiner 
noted that a review of the pattern of prescribing was 
excessive and suggested inappropriate use of medication.

On VA orthopedic examination in June 2003, the veteran 
reported neck pain and numbness.  He also reported bilateral 
periodic arm numbness, worse on the right, and a stiff neck, 
and stated that his quality of life was limited.  He retired 
in 1991 due to a low back injury sustained while on the job 
and was currently on methadone and Percocet primarily for his 
back.  He stopped working due to his back disability.  
Examination of the neck revealed some vague tenderness and 
mild spasm.  Ranges of motion were recorded as follows: 
flexion to 60 degrees; extension to 15 degrees; bilateral 
lateral flexion to 30 degrees; right rotation to 85 degrees; 
and left rotation to 70 degrees.  There was intact sensation 
from C3 to T1, except for subjective decreased sensation in 
the fifth small finger, secondary to a local injury in that 
finger.  Reflexes were 2+ in the biceps, triceps, and 
brachioradialis.  An X-ray examination revealed mild 
degenerative arthritis, with no evidence of fracture or 
listhesis.  The impression was chronic neck pain with some 
degenerative arthrosis of the cervical spine.

On VA neurological examination in June 2003, the veteran 
complained of neck pain with even minor movements 
horizontally, or with flexion or extension.  There was no 
radiation of pain into the arms; however, he did have 
numbness in his arms and hands, which he described as a 
tendency to go to sleep.  Manipulation of his neck under 
anesthetic was of no help.  He described severe headaches, 
throbbing and photophobia that occurred twice a month, and 
stated that he lived a very sedentary lifestyle, describing 
days of watching television and avoiding activities.  The 
veteran had poor voluntary movement of his neck to the left, 
greater than the right, with limited flexion and extension.  
However, he did not appear to be in significant pain when 
getting up and down off the table.  There was some minimal 
spasm in the trapezius muscles, bilaterally.  There was no 
muscular atrophy, and there was normal sensation in the upper 
extremities.  The assessment was chronic pain syndrome with 
prior cervical strain, and it was further noted that there 
was no evidence of nerve-related causes such as radiculopathy 
or myelopathy, that his mild neuropathy of the lower 
extremities was an incidental finding, and that the veteran's 
complaints of numbness in his hands were not related to his 
remote cervical spine injury.  Rather, these symptoms were 
possibly related to median nerve entrapments or carpal tunnel 
symptoms.  The veteran was not interested in recreational 
therapy or other means to improve his pain control beyond 
narcotic medication.

A September 2003 VA MRI revealed degenerative osteophytosis 
at multiple levels, including C5-6, with small right 
paracentral herniation at C4-5 and a possible very tiny, 
central herniation at C7-T1.  Degenerative narrowing of the 
neural foramina at multiple levels to a mild or moderate 
degree was also noted, but no intrinsic abnormal cord signal 
was seen.

EMG/nerve conduction studies performed by VA in January 2004 
revealed that the veteran's right median motor response was 
prolonged in latency, low in amplitude, and slow in 
conduction velocity.  The right median sensory response was 
prolonged in latency and low in amplitude.  The right ulnar 
motor and right ulnar sensory responses were normal.  The 
left median motor response was normal, while the left median 
sensory response was prolonged in latency and normal in 
amplitude.  Needle EMG revealed no abnormalities of 
insertion, recruitment, or motor unit morphology.  The 
examiner noted that electrodiagnostic evidence showed 
bilateral median mononeuropathies at or distal to the wrist 
(i.e., carpal tunnel syndrome).  There was no denervation of 
either side.  There was also no electrodiagnostic evidence 
for cervical radiculopathy.

In January 2004, the veteran underwent yet another VA 
compensation and pension examination.  He complained of neck 
pain and paresthesias, but the neurological examination was 
essentially unchanged from June 2003.  There was limited 
flexion and extension of the neck due to pain, with mild 
spasm in the neck muscles, bilaterally.  The veteran had a 
normal cranial nerve examination, and normal strength 
throughout.  There was no atrophy, and no sensory 
abnormalities were detected in the upper extremities.  
Reflexes were 2+ throughout.  The examiner noted that the 
veteran had no evidence of cervical radiculopathy and that 
his sensory complaints (paresthesias and numbness) were 
unlikely related to a spinal injury.  Instead, it was more 
likely that these were related to bilateral carpal tunnel 
disease.  His neck pain appeared to be musculoskeletal and 
related to degenerative joint disease.  From a neurological 
standpoint, there was no evidence that nerve root disease 
would have any contribution to his pain complaints.

VA outpatient treatment records dated between April 2003 and 
April 2004 show continued treatment for multiple conditions, 
as well as opioid management, as well as complaints of 
constant neck and back pain.  A January 2004 treatment record 
notes that the veteran had been hospitalized for upper 
gastrointestinal bleeding due to peptic ulcer disease.  EMG 
revealed a ruptured biceps, but there was no sensory loss or 
focal weakness found in the veteran's upper extremities.

Lastly, during the July 2005 video hearing before the 
undersigned, the veteran testified that his neck hurts 
constantly, that his pain can be rated as five or six out of 
10, that he has frequent flare-ups during a week, and that he 
is on Percocet and Oxytocin to control the pain.

III.  Analysis.

In this case, after a careful review of the evidence of 
record, the Board finds that the preponderance of the 
evidence does not support the award of a disability 
evaluation in excess of 30 percent for the service-connected 
DDD of the cervical spine, with disc bulging at C2-C3, C3-C4, 
C4-C5 and C5-C6.

Upon a review of the evidence, the Board notes that the 
medical evidence shows that the veteran retains some useful 
motion of the cervical spine.  In this respect, since the 
veteran filed his claim in January 1993, and throughout the 
course of this appeal, the veteran's service-connected 
cervical spine disability has never been manifested by any 
type of ankylosis, to include unfavorable ankylosis, see 38 
C.F.R. § 4.71a, Diagnostic Codes 5287 (2003), or by at least 
severe, recurrent IDS attacks, with intermittent relief, see 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

In addition, as noted earlier, because 30 percent is the 
maximum rating assignable under the old criteria for 
limitation of the motion of the cervical spine under the old 
version of the regulations, the veteran cannot be assigned a 
disability evaluation in excess of 30 percent under this 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

The service-connected disability has not been characterized 
either by incapacitating episodes having a total duration of 
at least four weeks during the past 12 months.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); and 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

In arriving at the above conclusion, the Board has also 
considered the diagnostic codes for evaluating impairment of 
the radicular groups, 38 C.F.R. § 4.124a, Diagnostic Codes 
8510-8513 (2005).  Although the veteran has complained of 
radiating pain, numbness in his hands, and other neurologic 
symptoms, the Board finds that the persuasive medical 
evidence of record demonstrates that these symptom 
manifestations are not part of the service-connected 
disability.  While the veteran was noted to have 
radiculopathy during VA examinations in January 1993 and 
February 1994, and Dr. C.L.M. noted radicular pain in his 
December 1993 statement, subsequent EMG/nerve conduction 
studies in this case specifically ruled out the presence of 
cervical radiculopathy.  The Board has placed greater 
probative weight on the opinions proffered by the VA 
examiners in June 2003 and January 2004, which indicate no 
neurological component associated with the veteran's cervical 
spine disability.  These examinations included examinations 
of the veteran, a review of the claims folders, and review of 
electrodiagnostic studies that were not of record prior to 
1994.  Rather, the veteran's complaints of neurological 
symptoms in his upper extremities have been clinically 
attributed to carpal tunnel syndrome, which is not a service-
connected disability, and have been deemed likely residuals 
of the post-service injury in 1991.

In deciding this appeal, the Board has also taken into 
consideration the requirements of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), and 
finds that the veteran does not suffer from additional 
functional impairment that can be attributed to pain and 
weakness caused by the service-connected disability and is 
not contemplated in the 30 percent rating that is already in 
effect.  The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim, or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
finds, after a careful review of the record, that the 
preponderance of the evidence is against the veteran's claim 
for a higher rating.

The Board has also considered whether referral for an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no showing that the veteran's cervical spine 
disability alone has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluation), or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards so as to 
warrant such referral.  Thus, the case needs not be referred 
for extra-schedular consideration.



ORDER

A rating in excess of 30 percent for degenerative disc 
disease of the cervical spine, with disc bulging at C2-C3, 
C3-C4, C4-C5 and C5-C6 (formerly characterized as cervical 
spine disability), is denied.


____________________________________________
ROBINSON ACOSTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


